Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021, 05/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 11,025,373, in view of Shi et al. (US 2017/0,094,649) 

Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
US Patent 11,025,373
As per claim 1:
As per claim 11:
As per claim 21:
As per claim 30:

identifying 
control information comprising an indication of a quantity of transmission repetitions of a transport block (TB) for a plurality of transmission time intervals (TTIs) of a subframe, 

identifying control information comprising an indication of a quantity of transmission repetitions of a transport block (TB) … 




the transmission repetitions of the TB in accordance with the control information. 


As per claim 1:





control information comprising an indication of transmission repetitions of a transport block (TB) for a plurality of transmission time intervals (TTIs) of a subframe;  

identifying a quantity of transmission repetitions of the TB based at least in part on the control information, 





monitoring for 
the transmission repetitions of the TB based at least in part on the identifying. 

As per claim 2:
transmitting a control format indicator (CFI) comprising a field indicating an availability of a TTI of the plurality of TTIs for transmission repetitions.  
As per claim 7:
determining whether an initial TTI associated with a TTI index is available for an initial transmission associated with the transmission repetitions of the TB based at least in part on the control information. 
As per claim 3:
wherein the CFI is transmitted dynamically or semi-statically.
As per claim 11:
wherein the CFI is transmitted dynamically or semi-statically.
As per claim 4:
CFI is transmitted on a physical control format indicator channel (PCFICH) or via higher layer signaling.
As per claim 12:

As per claim 5:
 wherein the TTI is an initial TTI associated with a TTI index. 
As per claim 7:
…an initial TTI associated with a TTI index
As per claim 6:
 determining that the initial TTI associated with the TTI index is unavailable for transmission based at least in part on a value in the field of the CFI;  and
As per claim 9:
determining that the initial TTI associated with the TTI index is unavailable for the initial transmission based at least in part on the value in the field of the CFI;  
As per claim 7:
wherein the TTI is a mini-slot. 
As per claim 5: 
TTI is a mini-slot. 

As per claim 8: 
determining that a portion of the transmission repetitions extend across a special switching subframe (SSF) associated with the subframe;  and transmitting a subframe reconfiguration message based on the determination. 

As per claim 31: 
determining that the portion of the transmission repetitions extend across an uplink portion of a special switching subframe (SSF) associated with the subframe configuration, 
As per claim 9:
transmitting a physical downlink shared channel (PDSCH) for the transmission repetitions of the TB. 
As per claim 6:
monitoring a physical downlink shared channel (PDSCH) for the transmission repetitions of the TB.
As per claim 10:
wherein each transmission repetition is transmitted in a different TTI of a respective repetition window. 
As per claim 15:
wherein each TB transmission of the transmission repetitions is monitored for in a different TTI of a repetition window. 


One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent US 11,025,373 because both disclose “identifying control information comprising an indication of a quantity of transmission repetitions of a transport block (TB) … wherein at least one sub slot of the subframe is not counted in the quantity of transmission repetitions”. 

The primary difference of the current application for transmitting “control information” and the patent US 11,025,373 for receiving “control information”

Shi et al. (US 2017/0,094,649) discloses a method of transmitting control information and receiving control information.
(Shi, [0057] FIG. 4 is a structural diagram of an apparatus for transmitting control information according to an embodiment of the present disclosure; [0058] FIG. 5 is a structural diagram of an apparatus for receiving control information according to an embodiment of the present disclosure)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Shi’s method of transmitting and receiving the control information into the system so that the control information can be used by the receiver.
(Shi, [0057] FIG. 4 is a structural diagram of an apparatus for transmitting control information according to an embodiment of the present disclosure; [0058] FIG. 5 is a structural diagram of an apparatus for receiving control information according to an embodiment of the present disclosure)


USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.





Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claims 21-29 recite the limitation of "means for identifying …” which has a corresponding structure as seen in Figures 6-7, Identification Component.

Claims 21-29 recite the limitation of "means for transmitting …” which has a corresponding structure as seen in Figure 6, Transmitter 630.

Claims 21-29 recite the limitation of "means for determining …”…” which has a corresponding structure as seen in Figure 7, Determination Component 720.

 Claims 21-29 recite the limitation of "means for puncturing…”…” which has a corresponding structure as seen in Figure 7, Puncturing Component 730.

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figures 6-7.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 11, 21, and 30 recite(s) the abstract limitations such as “identifying control information comprising an indication of a quantity of transmission repetitions of a transport block (TB) for a plurality of transmission time intervals (TTIs) of a sub frame, wherein at least one sub slot of the sub frame is not counted in the quantity of transmission repetitions;  transmitting the control information;  and transmitting the transmission repetitions of the TB in accordance with the control information” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under the mental processes but for the recitation of generic computer processor such as “a processor; memory in electronic communication with the processor;  and instructions stored in the memory and executable by the processor to cause the apparatus to” (see claim 11) and “a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to” (see claim 30)

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

identifying control information data and identifying the transmission repetitions data according with the identified control information is fall under mental processes. 

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited steps of "transmitting" are extra-solution activity to the judicial exception because the recited claims do not utilizing the transmitted control information and the transmission repetitions data for improving the wireless communication system.  Hence, these features are not indicative of integration into a practical application.  

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a processor; memory in electronic communication with the processor;  and instructions stored in the memory and executable by the processor to cause the apparatus to” (see claim 11) and “a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to” (see claim 30) for identifying abstract data such control information data. 



In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-30 do not recite any additional elements except a generic processor such as “a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to” (see claim 11) and “a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to” (see claim 30) for identifying abstract data such control information data. 

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 11-20 recite the limitation of “memory in electronic communication with the processor; and instructions stored in the memory”.
(Applicant in [0150] defines memory as “memory 830 may include random-access memory (RAM) …The memory 830 may store computer-readable, computer-executable code 835 including instructions that, when executed, cause the processor to perform various functions described herein)

The claims are directed to computer readable media that cover signals per se, therefore rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 

Allowable Subject Matter

Claims 1-30 are allowed if Applicant can overcome the rejection above.

wherein at least one sub slot of the subframe is not counted in the quantity of transmission repetitions” as indicate in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thien Nguyen/           Primary Examiner, Art Unit 2111